DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-6 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,513,015. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially c0-extensive in scope and differ merely in the terminology used.  For example, current claim 1 recites the ram connected to the screw and a spring moveable therewith, whereas patented claim 1 recites the spring connected to the frame and moveable relative thereto via rotation of the screw.  It would have been obvious to one skilled to recite a ram as a component for effecting crimping since to do so is typical and provides no new and unexpected results.  Current claim 3 recites the knob for selecting a connector size.  To provide a crimping assembly with a rotatable knob indicative of a crimping size is notoriously well known, and to provide patented claim 1 with such a selection mechanism would have been obvious to one skilled in the art concerned with utilizing the apparatus on various size crimps. The various dependent claims reciting the selector hooks and device configurations of the dies and handle on the frame are customary and within the scope of the skilled artisan.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 7-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2001/0035039 to Ooji et al.
U.S. Patent Application Publication 2001/0035039 to Ooji et al. discloses a method of crimping comprising crimping an object W disposed in a crimp tool 10; measuring a first force with a first transducer 402 during a crimping operation; measuring a second force with a second transducer 403 during the crimping operation (of anvil 220 and tools 6); and determining operating parameters (via controller/computer 31) of the crimp tool based on the first and second force measurements, wherein the sensors can determine displacement of a spring 113 (Note: paragraphs [0082] and [0083]), as broadly claimed, and displaying information on display 33 of control unit 31 (Note: paragraph [0122]) (Note: Figs. 4, 5, 26A-26C and paragraphs [0123], [0124], [0128] and [0129] for operation), wherein the crimp size can be selected via adjustment of the apparatus (Note: Fig. 30 and paragraph [0146]).
Allowable Subject Matter
Claims 1-6 and 12-20, notwithstanding the double patenting rejection cited above, appear to be allowable over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731